


110 HRES 561 EH: Recognizing the 20th anniversary of the

U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 561
		In the House of Representatives, U.
		  S.,
		
			July 23, 2007
		
		RESOLUTION
		Recognizing the 20th anniversary of the
		  McKinney-Vento Homeless Assistance Act and the impact it has made on
		  homelessness and endeavoring to continue working to eliminate homelessness in
		  the United States.
	
	
		Whereas July 22, 2007, is the 20th anniversary of the
			 enactment of the Stewart B. McKinney Homeless Assistance Act, which was renamed
			 the McKinney-Vento Homeless Assistance Act in October 2000;
		Whereas Representatives Stewart B. McKinney and Bruce
			 Vento worked tirelessly in the Congress to develop a Federal response to
			 homelessness;
		Whereas Representative Stewart B. McKinney was committed
			 to exposing the depth of the growing problem of homelessness in the
			 1980s;
		Whereas Representative Stewart B. McKinney was a
			 recognized expert on Federal housing law and urban affairs who successfully
			 amended the National Housing Act and the Housing and Community Development Act
			 of 1974 to better target Federal aid to smaller cities, but became terminally
			 ill with pneumonia after sleeping on a grate outside a Federal building with
			 the homeless of Washington, DC;
		Whereas in 1985, after personally viewing the
			 circumstances of the homeless and the need for crisis intervention in his
			 congressional district in St. Paul, Minnesota, Representative Bruce Vento
			 introduced a resolution to express the sense of the Congress that homelessness
			 is a national problem requiring a national solution;
		Whereas throughout his career, Representative Vento
			 remained dedicated to securing a commitment of Federal resources to address
			 homelessness;
		Whereas the programs established by the McKinney-Vento Act
			 have provided housing, education, health care, and job training assistance, and
			 critical outreach, to thousands of homeless men, women, and children in the
			 United States;
		Whereas the Education for Homeless Children and Youth
			 Program of the McKinney-Vento Act has resulted in a significant increase in the
			 number of homeless children and youth attending school on a regular
			 basis;
		Whereas the McKinney-Vento Act was intended to be only an
			 emergency response and not the sole Federal response to homelessness;
		Whereas over the course of a year, as many as 3,500,000
			 persons are estimated to experience homelessness in the United States;
		Whereas approximately 400,000 veterans of the Armed Forces
			 of the United States experience homelessness at some point over the course of a
			 year;
		Whereas the homeless population includes vulnerable groups
			 such as children, unaccompanied youth, and persons with disabilities;
			 and
		Whereas there were at least 142 unprovoked assaults
			 against homeless persons in 2006, including 20 that resulted in death: Now,
			 therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the 20th anniversary of the
			 McKinney-Vento Homeless Assistance Act and the impact it has made on
			 homelessness in the United States;
			(2)recognizes the
			 positive impact the McKinney-Vento Act has had on hundreds of thousands of
			 homeless men, women, children, and youth in the United States;
			(3)recognizes the
			 substantial contributions of Representatives Stewart B. McKinney and Bruce
			 Vento in addressing homelessness;
			(4)recognizes that
			 homelessness continues to be an urgent problem in the United States;
			(5)commends the
			 dedication and commitment of service providers, including faith-based and
			 nonprofit organizations, who are working to end homelessness in their
			 communities and provide emergency food, shelter, and services to homeless
			 Americans;
			(6)recognizes that
			 the lack of affordable housing exacerbates homelessness in the United
			 States;
			(7)supports the
			 continued efforts of Federal, State, and local governments and private
			 non-profit organizations in their efforts to prevent and end homelessness
			 through the development of affordable housing;
			(8)recognizes that
			 the life expectancy of a homeless person in the United States is 30 years
			 shorter than that of the average American and supports efforts to improve the
			 health of homeless Americans;
			(9)supports efforts
			 to prevent and end homelessness among veterans of the Armed Forces of the
			 United States;
			(10)supports efforts
			 to ensure accurate and timely processing of applications for disability
			 benefits as a means of decreasing homelessness among disabled persons;
			(11)recognizes that
			 the safety and well-being of homeless persons is an urgent problem;
			(12)recognizes the critical role of education
			 and public schools in preventing and ending homelessness, and supports efforts
			 to improve stability, services, and access to school for homeless children and
			 youth; and
			(13)endeavors to work
			 with the same courage, dignity, and determination exemplified by
			 Representatives McKinney and Vento to eliminate homelessness in the United
			 States.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
